Citation Nr: 0112162	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder on a de novo basis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953.

In a July 1968 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a left knee disorder 
and a low back disorder.  The RO thereafter denied service 
connection for a left knee disorder in May 1971, December 
1971, March 1977 and May 1977 based on determinations that 
new and material evidence had not been submitted to reopen 
the claim.  The May 1971 determination was the subject of a 
notice of disagreement (NOD) in August 1971, but that NOD was 
withdrawn in September 1971.  The December 1971 determination 
was preceded by a personal appearance before the rating board 
in November 1971.  However, the December 1971, March 1977 and 
May 1977 decisions by the RO were not the subject of an NOD.

These matters now come before the Board on appeal from a 
September 1999 decision in which the RO found that new and 
material evidence had not been presented to reopen the 
veteran' claims of entitlement to service connection for a 
left knee disorder and a low back disorder.  The veteran 
appealed and was afforded a hearing at the RO in March 2000.  
His claims were denied by the hearing officer as reflected in 
a March 2000 supplemental statement of the case (SSOC).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder will be addressed in the 
REMAND following the decision below.



FINDINGS OF FACT

1.  In a May 1977 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder.

2.  Evidence submitted since the May 1977 RO decision 
pertaining to the veteran's left knee is so significant that 
it must be considered in order to fairly decide the merits of 
his claim of entitlement to service connection for a left 
knee disorder.


CONCLUSIONS OF LAW

1.  The May 1977 RO decision that found no new and material 
evidence to reopen a claim of entitlement to service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  Additional evidence pertaining to the veteran's left knee 
disorder and associated with the claims file since the May 
1977 RO decision is new and material and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (2000).

As noted above, service connection for a left knee disorder 
was denied by the Board in a July 1968 decision and by the RO 
in decisions of May 1971, December 1971, March 1977 and May 
1977.  The evidence of record at that time of the 1968 Board 
decision which denied service connection for a left knee 
disorder included service medical records which noted a pre-
service left knee disorder on the pre-enlistment examination.  
In March 1951, in service, the veteran was seen for 
complaints of chronic left knee pain; he noted a pre-service 
history of left knee surgery for torn cartilage.  The veteran 
was hospitalized and on discharge, noted to have instability 
in the left knee.  The veteran continued to be seen for left 
knee complaints in service.  The Board concluded that there 
was no evidence of an increase in severity of the veteran's 
left knee disability as a result of his military service.  
That evidence, of course, was also before the RO at the time 
of the May 1977 rating action, discussed above.

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  When a claimant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the evidence received 
since the last final disallowance of the claim is new and 
material under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the 
Board that had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Medical evidence pertaining to the veteran's left knee 
submitted since the last prior final RO rating decision in 
May 1977 consists of multiple private treatment records, 
statements from the veteran, lay statements, and the 
veteran's testimony at his March 2000 RO hearing.  Private 
treatment records dated in 1973 note a diagnosis of 
patellofemoral arthritis of both knees, more marked on the 
left.  The veteran was 
noted to have had left knee surgery in 1948 prior to entering 
the military.  He responded well to the surgery and remained 
asymptomatic until he entered the Army in 1950.  During the 
course of his basic training and participation in long 
marches, the veteran began to note the onset of left knee 
pain, stiffness and soreness.  He was hospitalized for four 
days and ultimately transferred to another unit where he 
served until his discharge in 1953.  A March 1973 medical 
opinion was received from Burton H. Pollock, M.D.  It was 
indicated at that time that the veteran had mild degenerative 
arthritis in his left knee resulting from a football injury 
in 1948, and aggravated by his military service in 1952 and 
1953.

At his March 2000 RO hearing, the veteran testified that his 
left knee had healed and was essentially normal on 
enlistment.  He had surgery in 1948 prior to enlistment.  He 
stated that he had returned to playing ball and doing all of 
the things that he did before his surgery.  He indicated that 
his left knee disorder was aggravated during service because 
of his participation in forced basic training and marches.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the RO or the Board to alter its rating 
decision", Hodge, 155 F.3d at 1363, the Board finds that the 
new evidence bears directly and substantially on the question 
of service connection for a left knee disorder.  The evidence 
at the time of the prior final RO rating decision did not 
establish a relationship between the veteran's current left 
knee disability and his military service or a medical opinion 
relating an increase in severity of a pre-service left knee 
disorder to the veteran's military service.  The evidence 
associated with the claims folder since the May 1977 RO 
rating decision includes the medical opinion from Dr. Pollack 
which may be interpreted to reflect an increase in severity 
of the veteran's pre-service left knee pathology during his 
military service; this, in itself, is sufficient to present a 
more complete picture of the circumstances surrounding the 
veteran's condition.  Moreover, the evidence in the claims 
file references additional left knee surgery consisting of 
removal of the left patella in 1977; records of that surgical 
procedure have not been obtained or associated 
with the claims folder.  Accordingly, as new and material 
evidence has been submitted with respect to the veteran's 
left knee, the claim of entitlement to service connection for 
a left knee disorder is reopened.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for a left knee disorder has been 
submitted; to this extent the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of 
entitlement to service connection for a left knee disorders 
is reopened, the claim must be reviewed on a de novo basis.  
In order to ensure that the veteran's procedural rights are 
protected so far as his being given adequate notice and 
opportunity to present argument and evidence on the issue 
involving his left knee, a remand of the case to the RO is 
indicated.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent to the issues on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The claims folder contains documentation that veteran is in 
receipt of Social Security Disability benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in such instances, and with regard to the issues before 
the Board on appeal, the award letter and the medical records 
underlying the award of Social Security Disability benefits 
must be obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

The Board finds that, while the evidence of record now 
contains a medical opinion suggestive of some relationship 
between the veteran's military service and an increase in the 
severity of his left knee disorder, sufficient to reopen the 
claim of entitlement to service connection, the evidence of 
record still does not adequately establish the aggravation of 
a left knee disability during service.  As such, the Board 
finds that the veteran should undergo a comprehensive VA 
orthopedic examination to resolve this question of whether 
there is evidence that a pre-service left knee disorder 
increased in severity during the veteran's military service.

With respect to the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a low back disorder, the Board 
decision in July 1968 concluded that the veteran's in-service 
iliac contusion was treated and resolved by the time of his 
discharge.  There was no evidence of current low back 
disability and no medical opinion linking low back pathology 
to the veteran's military service.  Evidence received since 
the July 1968 Board decision reveals ongoing, intermittent 
treatment for low back complaints and degenerative lumbar 
disc disease.  There is no medical opinion linking any 
current low back disorder to the veteran's military service.

Insofar as there are medical records which have not been 
associated with the claims folder from the Social Security 
Administration, and in light of the recently enacted 
provisions of the Veterans Claims Assistance Act of 2000, the 
Board finds it appropriate to remand the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a low back disorder for 
further action.

After the records from the Social Security Administration 
have been obtained, as well as any other medical records 
pertaining to the veteran's low back which have been from 
identified health care provider(s), if appropriate, a VA 
orthopedic examination should be scheduled of the veteran's 
spine.  The duty to assist requires providing a VA 
examination where, as in this case, such examinations may 
substantiate entitlement to the benefit sought.

The veteran is hereby notified that failure to report for any 
scheduled examination, without good cause, could well result 
in the denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

In addition, prior to having the veteran undergo any further 
VA examination(s), however, the RO should obtain and 
associate with the record all outstanding pertinent medical 
records, to specifically include medical records from any VA 
facilities.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In this case, there is evidence 
that the veteran underwent surgery for removal of the left 
patella; the records of that procedure have not been obtained 
or associated with the claims folder.  All outstanding 
treatment records from the treating facility must be 
obtained.  The RO should also obtain pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran.  There are also records from the Social 
Security Administration which have not been associated with 
the claims folder.



The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records pertaining to 
the veteran's surgery for the removal of 
the left patella in 1977, as well as from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and her 
representative so notified.

2.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
of the decision awarding disability 
benefits and a copy of all medical 
records associated with the veteran's 
application which supported the award of 
such benefits.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the nature and etiology of all 
current pathology in the left knee.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted.  All clinical findings 
should be reported in detail.

After examination of the veteran, and 
consideration of his pertinent medical 
history, the physician should offer an 
opinion in answer to the following 
question: is it 
at least as likely as not that the 
veteran's current left knee pathology 
underwent an increase in severity during 
service.

4.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

The notification to the veteran should 
include, but not be limited to, a request 
that he submit new and material medical 
evidence that a current low back disorder 
had its onset in service.

5.  Thereafter, the RO should re-evaluate 
the veteran's request to reopen his claim 
of entitlement to service connection for 
a low back disorder.  If it is determined 
that new and material evidence has been 
submitted on that issue, the veteran 
should be scheduled for an 
appropriate VA examination.  The examiner 
should be asked to determine whether it 
is at least as likely as not that any 
current low back disorder had its onset 
in or is otherwise related to military 
service.

6.  The RO should also re-adjudicate the 
issue of entitlement to service 
connection for a left knee disorder, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



